Citation Nr: 0947265	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  06-17 868A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for vitreous detachment of the 
left eye.

2.  Entitlement to a rating higher than 30 percent for 
extraction of a post-traumatic cataract, peripheral 
iridectomy, and glaucoma of the right eye.  

3.  Entitlement to service connection for headaches, claimed 
as secondary to the service-connected right eye disability.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The Veteran served on active duty in the military from August 
1955 to March 1958.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board is remanding the claims for service connection for 
headaches and a TDIU to the RO, via the Appeals Management 
Center (AMC), for further development and consideration.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  An unappealed July 1981 rating decision denied service 
connection for a left eye disability involving posterior 
vitreous detachment on the basis that no medical evidence 
related this disability to the Veteran's military service, 
including to his service-connected right eye disability.  

2.  The additional evidence received since that July 1981 
rating decision still does not contain any medical opinion or 
comment relating the Veteran's left eye disability to his 
military service, including to his service-connected 
right eye disability.  

3.  The Veteran, while legally blind in his service-connected 
right eye, has normal or nearly normal visual acuity in his 
nonservice-connected left eye, so not blind in that eye.  He 
has the highest possible schedular rating for his right eye 
disability under the applicable diagnostic code, and this 
disability is not so exceptional or unusual as to render 
impractical the application of the regular rating schedule 
standards.

CONCLUSIONS OF LAW

1.  The July 1981 rating decision that denied service 
connection for a left eye disability involving a posterior 
vitreous detachment is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

2.  The additional evidence submitted since that decision is 
not new and material, and this claim is not reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R §§ 3.102, 3.156, 3.159 
(2009).

3.  The criteria are not met for a rating higher than 30 
percent for the right eye disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.79, Diagnostic 
Code6 6066-6070 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address whether the Veteran has 
submitted new and material evidence to reopen his previously 
denied, unappealed claim for service connection for a left 
eye disability, as well as his claim for an increased rating 
for his service-connected right eye disability.  And as 
already indicated, his remaining two claims are being 
remanded for further development and consideration.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying benefit being sought.  To satisfy this 
requirement, VA adjudicators are required to look at the 
bases for the denial in the prior decision and provide the 
claimant a notice letter that describes what evidence would 
be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Concerning the petition to reopen his previously denied claim 
of service connection for a left eye disability, a letter 
satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) 
was sent to the Veteran in April 2005, prior to the RO 
initially adjudicating this claim in July 2005, which is the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  The letter complies with the 
Court's holding in Kent, in that it included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection for a claimed disability, and 
information concerning why the claim was previously denied by 
the RO in July 1981.  Consequently, the Board finds that 
adequate notice has been provided, as the Veteran was 
informed of what evidence was necessary to substantiate the 
elements required to establish service connection for a left 
eye disability that were found insufficient in the previous 
denial.  

With respect to his increased-rating claim, in Vazquez-Flores 
v. Peake, 22 Vet. App. 37, 48 (2008), the Court held that, 
for an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show 
a worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

Here, a letter satisfying these revised notice requirements 
was sent to the Veteran in June 2008.  The letter was not 
issued prior to the RO's initial adjudication of the claim 
for a higher rating for the right eye disability, which, as 
mentioned, is the preferred sequence under Pelegrini II.  
After the notice letter was sent, however, the RO 
readjudicated the claim in a supplemental statement of the 
case (SSOC) issued in July 2008.  This is important to point 
out because the Federal Circuit Court has held that an SSOC 
can constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SSOC.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or lack of notice 
prior to an initial adjudication.  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Indeed, in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the 
U. S. Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

Therefore, in light of the readjudication of the claim in 
this particular case after providing all required notice, the 
timing error in the provision of the notice has been 
rectified.  Moreover, in his pleadings the Veteran has not 
alleged any prejudicial error in the content or timing of the 
VCAA notice he received (or did not receive).

VA also has fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of his claim for a 
higher rating for his right eye disability.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all records that 
he identified as pertinent to this claim.  He was also 
afforded a VA compensation examination to assess the severity 
of this disability.  The findings in the examination report, 
and the other evidence of record, provide the information 
needed to evaluate this disability, including insofar as 
measuring the Veteran's visual acuity.  38 C.F.R. §§ 3.327, 
4.2; See also Caffrey v. Brown, 6 Vet. App. 377 (1994).

And with respect to the petition to reopen his claim for 
service connection for a left eye disability, the VCAA left 
intact the requirement that a Veteran present new and 
material evidence to reopen a final decision under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of the claim.  See 38 U.S.C.A. § 5103A(f); 38 C.F.R. 
§ 3.159(c)(4)(iii); see also Paralyzed Veterans of America, 
345 F.3d 1334 (Fed. Cir. 2003).  VA is not required to 
schedule an examination for a medical nexus opinion unless 
and until there is new and material evidence to reopen the 
claim.  Id.  And, as will be explained, there is not.  In any 
event, VA has obtained all relevant medical and other records 
the Veteran and his representative identified.  Accordingly, 
the Board finds that no further development is necessary to 
meet the requirements of the VCAA or the Court.

II.  Whether there is New and Material 
Evidence to Reopen the Claim for 
Service Connection for Vitreous 
Detachment of the Left Eye 

Service connection has been established for a right eye 
disability involving extraction of a post-traumatic cataract, 
peripheral iridectomy, and glaucoma.  But the Veteran also is 
seeking service connection for a left eye disability, 
diagnosed as vitreous detachment of the left eye, which he 
believes is related to his service-connected right eye 
disability.  See 38 C.F.R. § 3.310.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).



And as already alluded to, service connection also is 
permissible on a secondary basis for disability that is 
proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically (i.e., permanently) aggravated the disability in 
question, although compensation is limited to the degree of 
disability (and only that degree) over and above the degree 
of disability existing prior to the aggravation.  
See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Before the Board may adjudicate this claim on the merits, 
however, it must first determine whether new and material 
evidence has been submitted to reopen this claim since an 
unappealed, and therefore final and binding, rating decision 
denied this claim in July 1981.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).

In that July 1981 decision, the RO denied service connection 
for the Veteran's left eye disability on the basis that there 
was no medical evidence relating this disability to his 
military service, including secondarily to his service-
connected right eye disability.  In denying the claim, the RO 
noted that his service treatment records showed that his left 
eye was normal at the time of his separation from 
active duty, that a June 1958 VA examination report also 
described his left eye as normal, and that a May 1981 report 
from a private ophthalmologist listed a diagnosis of 
posterior vitreous detachment of the left eye, but with no 
opinion offered concerning the etiology or date of onset of 
this disability.  Thus, since no medical evidence related the 
Veteran's left eye disability to his military service or to 
his service-connected right eye disability, the RO denied the 
claim.  



The Veteran was notified of the July 1981 rating decision and 
of his appellate rights in a letter dated later that same 
month.  But since he did not seek appellate review within one 
year of notification, that decision became final and binding 
on him based on the evidence then of record and is not 
subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.

In April 2004, the Veteran attempted to reopen this claim for 
service connection for a left eye disability.  A claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  38 U.S.C.A. § 5108.  New evidence is 
defined as existing evidence not previously submitted to VA, 
and material evidence is defined as existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim.  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
see also Savage v. Gober, 10 Vet. App. 488 (1997).  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, the VA Secretary shall 
reopen the claim and review the former disposition of the 
claim.  See 38 U.S.C.A. § 5108.

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits, which in this case was in July 
1981.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Since that July 1981 RO decision, the Veteran has submitted 
both VA and private medical records showing treatment for his 
right and left eye disabilities.  His eyes were also examined 
for VA compensation purposes in April 2005, specifically, to 
determine the severity of his service-connected right eye 
disability.  These records are "new" in that they did not 
exist at the time of the final and binding July 1981 rating 
decision and, therefore, could not possibly have been 
considered in that decision.  But even so, none of these 
additional records indicates or even suggests the Veteran's 
left eye disability is related to his military service, 
including secondarily to his service-connected right eye 
disability.  Medical evidence is generally required to 
establish this cause-and-effect correlation.  See Velez v. 
West, 11 Vet. App. 148, 158 (1998) and McQueen v. West, 13 
Vet. App. 237 (1999) (both indicating, like in Wallin, that 
competent medical nexus evidence is required to associate a 
secondary condition with a service- connected disability).  
Indeed, none of these records contains a medical opinion 
concerning the etiology of the Veteran's left eye disability.  
Thus, they are not material to the central issue in this 
case.  In other words, these newly submitted medical records 
neither relate to an unestablished fact necessary to 
substantiate the claim nor raise a reasonable possibility of 
substantiating the claim.  Thus, the medical records 
submitted since the July 1981 rating decision cannot serve as 
grounds for reopening the claim.  See 38 C.F.R. § 3.156.

In addition to the newly submitted medical evidence, the 
Board also has considered the Veteran's personal lay 
statements in support of his claim.  However, the Board 
emphasizes that statements provided by the Veteran are not 
material within the meaning of 38 C.F.R. § 3.156.  In Moray 
v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons generally are not competent to offer medical opinions 
or diagnoses and that such evidence does not provide a basis 
on which to reopen a claim of service connection.  The Court 
reiterated this in Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), again noting that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."



Moreover, to the extent the Veteran is merely making the same 
arguments he did before the RO denied his claim in July 1981, 
his lay testimony is not new.  Cf. Bostain v. West, 11 Vet. 
App. 124 (1998) (lay hearing testimony that is cumulative of 
previous contentions considered by decision maker at time of 
prior final disallowance of the claim is not new evidence).  
See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

In sum, the evidence received since the July 1981 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, is not new and material.  Therefore, the 
July 1981 rating decision remains final and binding and the 
appeal to reopen the claim is denied.  Further, in the 
absence of new and material evidence, the benefit-of- the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

III.  Increased Rating for Extraction of a Post-
Traumatic Cataract, Peripheral Iridectomy, and 
Glaucoma of the Right Eye

In July 1954, while on active duty, the Veteran injured his 
right eye while opening a box with a hammer and chisel.  
Apparently, a piece of the chisel broke off and struck him in 
this eye.  The foreign body was removed a few days later.  
The diagnosis was detachment of the retina, with blindness, 
heterotropia, and exotropia.  This injury essentially left 
him blind in this eye.

In August 1958, the RO granted service connection and 
assigned a 30 percent rating for residuals of a detached 
retina and choroid of the right eye.  The Veteran was 
subsequently diagnosed with a cataract and secondary glaucoma 
of the right eye.  In June 1986, he underwent an 
intracapsular cataract extraction with peripheral iridectomy 
of the right eye.  As a result, the RO recharacterized his 
disability as extraction of a post-traumatic cataract, 
peripheral iridectomy, and glaucoma of the right eye.

In April 2004 the Veteran filed a claim for a higher rating 
for his right eye disability.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased-
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
temporal focus for adjudicating an increased-rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In this case, service connection has only been established 
for the Veteran's right eye (not also his left eye).  Where 
only one eye is service connected and the Veteran is not 
blind in both eyes, which this Veteran is not, the other eye 
is considered normal for rating purposes.  See 38 C.F.R. § 
3.383(a)(1); see also 38 C.F.R. § 4.14 (manifestations not 
resulting from the service-connected disability may not be 
used in establishing the service-connected evaluation).  
Compensation is payable for the combination of service-
connected and nonservice-connected disabilities of blindness 
in one eye as a result of service-connected disability and 
blindness in the other eye as a result of nonservice-
connected disability as if both disabilities were service-
connected, provided the nonservice-connected disability is 
not the result of the Veteran's own willful misconduct.  38 
C.F.R. § 3.383(a).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further 
examination of the eyes reveals that perception of objects, 
hand movements, or counting fingers cannot be accomplished at 
three feet.  See 38 C.F.R. § 4.79.

The 30 percent rating assigned for the Veteran's right eye 
disability is the maximum schedular rating that may be 
granted under Diagnostic Code (DC) 6070.  See 38 C.F.R. 
§ 4.84a.  As noted above, however, if the visual acuity in 
his left eye decreases so much that he becomes blind in that 
eye, then he may be compensated for blindness as if blindness 
in both eyes was service connected.  Thus, in order to 
warrant a disability rating higher than 30 percent for his 
service-connected right eye disability, the medical evidence 
would have to show he has loss of use or blindness in his 
nonservice-connected left eye.  

However, the medical evidence clearly shows the Veteran is 
not blind in his nonservice-connected left eye.  For example, 
several VA treatment records dated in 2001 and 2002 list 
corrected visual acuity of 20/20 for the left eye, while the 
April 2005 VA examination report notes that his corrected 
visual acuity for his left eye was 20/30 for distant vision 
and 20/20 for near vision.  Thus, because he does not have 
loss of use or blindness in his nonservice-connected left 
eye, as described at 38 C.F.R. § 4.79, his nonservice-
connected left eye may not be considered in rating his 
service-connected right eye disability.  Since his 
nonservice-connected left eye may not be considered, and he 
has been maximally rated for his service-connected right eye, 
there simply is no basis to assign a schedular rating higher 
than 30 percent.  

In this circumstance, though, the Board must still consider 
whether the Veteran is entitled to an extra-schedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  But the Board also finds 
that the schedular rating of 30 percent is not inadequate, 
such that this claim should be referred to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for this special consideration.  That is to 
say, there is no evidence that the Veteran's right eye 
disability has caused marked interference with his employment 
- meaning above and beyond that contemplated by his 30 
percent schedular rating, or has required frequent 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  Instead, the record shows he stopped 
working as a security guard because of his nonservice-
connected headaches - a job he had been able to maintain for 
many years even though he was legally blind in his right eye.  
Also, most, if not all, of the evaluation and treatment he 
has received for his right eye disability has been on an 
outpatient basis, not as an inpatient.  According to 
38 C.F.R. § 4.1, generally, the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  The Court reiterated this 
in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), noting 
that the disability rating, itself, is recognition that 
industrial capabilities are impaired.  So the Board does not 
have to refer this case for 
extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating higher than 30 percent for the right eye disability.  
The doctrine of reasonable doubt, therefore, is not for 
application and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990).


ORDER

The petition to reopen the claim for service connection for 
vitreous detachment of the left eye is denied.

The claim for a rating higher than 30 percent for the right 
eye disability also is denied.


REMAND

The Veteran is seeking service connection for headaches on 
the basis that they are secondary to his service-connected 
right eye disability involving extraction of a post-traumatic 
cataract, peripheral iridectomy, and glaucoma.  38 C.F.R. 
§ 3.310.  However, the Board finds that additional 
evidentiary development is needed before it can adjudicate 
this claim.  

Before discussing the development required prior to appellate 
review of this claim, it is worth mentioning that the Veteran 
initially filed a claim for service connection for "severe 
headaches" on May 21, 1981.  This claim has remained 
unadjudicated with no further action taken until he filed 
another claim in April 2004.  It was only then that the RO 
adjudicated his claim for service connection for headaches in 
a July 2005 rating decision.  Therefore, the Board finds that 
the date of claim concerning his headaches is May 21, 1981.  
See 38 C.F.R. § 3.155 (2009).

But before the Board may adjudicate this claim, the record 
indicates a VA medical opinion is needed to determine whether 
the Veteran's headaches were caused or aggravated by his 
service-connected right eye disability.  The record currently 
contains two conflicting medical opinions concerning this 
issue, which therefore requires additional medical comment.  
In particular, two different VA physicians, in April 2005, 
reviewed the claims file and examined the Veteran before 
providing very different opinions concerning the etiology of 
his headaches. 

The first VA physician opined that the Veteran's chronic 
headaches "may be secondary to the previous eye injury that 
he has had, however I would expect headaches due to that to 
be happening closer to the time when he had these headaches; 
but, since he has had prior damage to that eye and resulting 
glaucoma in that eye since that time, due to these 
dysfunctions this could be the etiology for his current 
headaches."

In contrast, the second VA physician stated, "It is not 
likely that the migraines are related to trauma and glaucoma 
in the right eye.  The migraines originated only a few years 
ago.  The trauma dates back to 1953 and the acute glaucoma to 
1980.  

The first opinion appears to support the Veteran's claim by 
stating that the Veteran's headaches could be related to his 
service-connected right eye disability.  But this opinion is 
insufficient to grant the claim, because it is both confusing 
and speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (holding that service connection may not be based on 
resort to speculation or remote possibility).  

In comparison, the second opinion clearly states the 
Veteran's headaches are not related to his service-connected 
right eye disability.  But the problem with this opinion is 
that it is based on the false predicate that the Veteran's 
headaches started only a few years ago.  But, as noted above, 
the Veteran reported "severe headaches" in his prior 
unadjudicated claim filed in May 1981, at around the same 
time he was supposedly diagnosed with glaucoma in his right 
eye.  And since glaucoma is part of his service-connected 
right eye disability, this raises the question of whether his 
headaches are somehow related to his service-connected right 
eye disability.  

Under these circumstances, the Veteran should be reexamined 
to determine whether his headaches are related to his 
service-connected right eye disability involving extraction 
of a post-traumatic cataract, peripheral iridectomy, and 
glaucoma.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also finds that the claim for a TDIU is 
"inextricably intertwined" with the claim for service 
connection for headaches.  Since the Veteran does not 
presently meet the percentage requirements of 38 C.F.R. 
§ 4.16(a) for consideration of a TDIU (except by resorting to 
the extra-schedular provisions of § 4.16(b)), any potential 
grant of service connection may bear significantly on his 
TDIU claim.  See Holland v. Brown, 6 Vet. App. 443, 446 
(1994) (TDIU claim predicated on a particular service-
connected condition is inextricably intertwined with an 
increased rating claim regarding the same condition).  
Therefore, his TDIU claim must be referred back to the RO for 
readjudication after the requirements of this remand have 
been met.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for another VA 
examination for another medical opinion 
indicating whether it is at least as 
likely as not (50 percent probability or 
greater) that his headaches are 
proximately due to, the result of, or 
chronically aggravated by his service-
connected right eye disability involving 
extraction of a post-traumatic cataract, 
peripheral iridectomy, and glaucoma.  All 
necessary diagnostic testing and 
evaluation needed to make this important 
determination should be completed.  The 
claims file, including a complete copy of 
this remand, must be provided to the 
examiner for review of the pertinent 
medical and other history.  

In providing this medical nexus opinion, 
the examiner is instructed to consider 
that the Veteran first reported 
experiencing headaches at the time he 
initially filed a claim in May 1981.

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner must discuss the medical 
rationale for all opinions and 
conclusions expressed.

2.  Then readjudicate the claim for 
service connection for headaches, claimed 
as secondary to the service-connected 
right eye disability, as well as the 
claim for a TDIU in light of the 
additional evidence.  If either claim is 
not granted to the Veteran's 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate review of these 
remaining claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


